494 F.2d 1350
Henry HERNANDEZ et al., Appellants,v.VETERANS' ADMINISTRATION et al., Appellees.Peter MILLER and Gary Lehn, Appellants,v.VETERANS' ADMINISTRATION OF the UNITED STATES of America etal., Appellees.
Nos. 72-1655, 72-1760.
United States Court of Appeals, Ninth Circuit.
April 22, 1974.

Jack R. Petranker (argued), Paul N. Halvonik, Charles C. Marson, of American Civil Liberties Union of Northern Cal., San Francisco, Cal., for appellants Henry Hernandez et al.
Lawrence L. Curtice, San Francisco, Cal.  (argued), San Francisco Neighborhood Legal Assistance Foundation, for appellants Peter Miller and Gary Lehn.
William G. Kanter (argued), Morton Hollander, Civil Div., Dept, of Justice, Washington, D.C., James Browning, Jr., U.S. Atty., Harlington Wood, Jr., Acting Asst. Atty. Gen., San Francisco, Cal., for appellees.
Before GOODWIN,1 Circuit Judge, and CRARY,2 District Judge.
PER CURIAM:


1
On remand from the Supreme Court, 415 U.S. 391, 94 S. Ct. 1177, 39 L. Ed. 2d 412 (1974), the judgment below is affirmed for the reasons stated in Johnson v. Robison, 415 U.S. 361, 94 S. Ct. 1160, 39 L. Ed. 2d 389 (1974).  Hernandez v. Veterans' Aministration, 467 F.2d 479 (9th Cir. 1972), insofar as it reads 38 U.S.C. 211(a) as precluding judicial review when sought on constitutional grounds, is overruled.



1
 Oliver D. Hamlin, Jr., United States Circuit Judge, sat with the original panel hearing this case.  He died December 28, 1973.  Because the remand requires of this court a ministerial act only, the surviving members of the panal have disposed of the case


2
 The Honorable E. Avery Crary, United States District Judge for the Central District of California, sitting by designation